IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


HARRY J. LAFFERTY, MICHAEL D.           : No. 141 MM 2016
KIRN, ROBERT T. KIRN, JOHN J.           :
ROEDELL, JOHN M. FERRIS AND             :
ROBERT F. FERRIS,                       :
                                        :
                  Respondents           :
                                        :
                                        :
            v.                          :
                                        :
                                        :
THOMAS D. FERRIS,                       :
                                        :
                  Petitioner            :


                                   ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2016, the Application for Exercise of

King’s Bench Power is DENIED.